UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52007 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 20-2718075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9th Floor, No. 29 Nanxin Street Xi'an, Shaanxi Province P.R.C.710004 (Address of Principal Executive Offices)(Zip Code) 86-29-8727-1818 (Registrant’s Telephone Number, Including Area Code) Former fiscal year ended May 31, 2009 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: 1 Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of each of the issuer’s classes of common stock as of March 30, 2010: 8,305,288 2 TABLE OF CONTENTS Page PART I 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T Controls and Procedures 31 PART II 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA PEDIATRIC PHARMACEUTICALS, INC CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Income F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statements of Stockholders’Equity F-5 Notes to Consolidated Financial Statements F-6 - F-17 4 Table of Contents ACSBAcquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route one 1 Penn Plaza Iselin, New Jersey, 08830 36the Floor New York, NY 10119 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of China Pediatric Pharmaceuticals Inc. We have reviewed the accompanying consolidated balance sheets of China Pediatric Pharmaceuticals Inc. as of September 30, 2009 and 2008,and the consolidated statements of operations for the nine months ended September 30, 2009 and 2008 and for the three months ended September 30,2009 and 2008 and consolidated statements of cash flows for the nine months then ended.These financial statements are the responsibility of the Company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Certified Public Accountants New York, N.Y. March 25, 2010 F-1 5 Table of Contents CHINA PEDIATRIC PHARMACEUTICALS INC. CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER, 2, 2008 ASSETS 9/30/2009 12/31/2008 Current Assets (Unaudited) (Audited) Cash and cash equivalents $ $ Accounts receivable, net Other receivable Due from related parties - Inventory Prepaid expenses Total Current Assets Property & equipment, net Goodwill Intangible Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payables Due to related party - Trade deposit received Short-term bank loan VAT tax payable Income tax payable Total Current Liabilities Stockholders' Equity Capital stock $ $ Additional paid in capital Statutory reserve Other comprehensive income Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-2 6 Table of Contents CHINA PEDIATRIC PHARMACEUTICALSINC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Sales, net $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Other Income (Expense) Interest income 61 61 Other income - 6 Interest expense ) ) - Other expense ) Total other Income (Expense) ) ) Income before income taxes Provision for income taxes Net income $ Consolidated Statement of Comprehensive Income Net income $ Foreign currency translation adjustment Comprehensive income $ The accompanying notes are an integral part of these financial statements. F-3 7 Table of Contents CHINA PEDIATRIC PHARMACEUTICALS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Bad debt expense - Provision for doubt other receivable Stock-based compensation (Increase) / decrease in assets: Accounts receivables ) Inventory ) ) Prepaid expense ) ) Other receivable ) Due from (to) shareholders Increase / (decrease) in current liabilities: Accounts payable ) Accrued expenses and other payables ) Trade deposit received - VAT payable ) ) Income taxes payable ) Total Adjustments ) ) Net cash provided/(used) by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of property, plant and equipment - ) Net cash used by investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from new bank loans - Subscription received 13 Net cash used by financing activities - Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ $
